Citation Nr: 1637541	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-26 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected diabetes mellitus and as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded the case for further development, most recently in December 2015.  The case has since been returned to the Board for appellate review.

The Board notes that there is an October 2015 correspondence indicating that the Veteran's February 2011 notice of disagreement (NOD) is unavailable.  The Veteran was informed that the NOD was not available in an October 2015 supplemental statement of the case.  While the NOD is not available, there is a March 2011 letter from VA noting that the Veteran's written disagreement with the April 2010 rating decision had been received.  Therefore, the Board will presume that the disagreement was timely and that the Veteran has disagreed with the April 2010 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  


FINDING OF FACT

The Veteran's gastrointestinal disorder did not manifest during active service or within one year of the his separation from service, is not otherwise related to active service, and is not caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Gastrointestinal disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in November 2009, prior to the initial decision on the claim for service connection.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein. 

The Veteran was also afforded a VA examination in May 2013, and VA addendum opinions were obtained in May 2014, February 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2013, May 2014, and February 2016 medical opinions, when taken together are adequate to decide the case because they are based on an accurate factual premise and a review of the claims file, including the Veteran's reported medical history and complaints.  The opinions also address the central medical issues and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that the case was most recently remanded in December 2015 to obtain an additional VA medical opinion regarding the etiology of the Veteran's gastrointestinal disorder and to obtain private treatment records from Mercy Regional Hospital in Colorado, and from St Joseph's Outpatient Imaging Center hospital in Atlanta.  As noted above, a VA addendum opinion was provided in February 2016.  The Board finds that the February 2016 VA addendum opinion to be fully adequate to decide the case at hand.  Further, the RO requested to obtain records from St. Joseph's Outpatient Imaging Center and Mercy Regional Hospital.  The Veteran was informed of this request sent to those two private hospitals by VA letter dated in January 2016.  He was also informed that while it is ultimately his responsibility to submit relevant evidence for consideration in support of the claim, VA would make reasonable efforts to assist in obtaining this evidence.  St. Joseph's Outpatient Imaging Center did not respond to VA's requests, and Mercy Regional Hospital responded in February 2016 that they would not waive payment of fees for the release of additional records.  Since VA will not pay any fees charged by a custodian to obtain records, the Board finds that follow up would be futile.  VA made adequate attempts to obtain these records, and provided sufficient notice of their inability to do so to the Veteran.  38 C.F.R. § 3.159(c),(e).  Accordingly, there has been substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

The Veteran has claimed that his current gastrointestinal disabilities are due to his military service, to include as secondary to service-connected diabetes mellitus and as due to herbicide exposure.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The disorder at issue in this case is not listed as a chronic disease in the regulation.

Service connection may also be granted on a secondary basis for disability that is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  

In addition, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for gastrointestinal disorder.

The Veteran has contended that his gastrointestinal disorder is related to his military service, to include his exposure to herbicides therein.  In the alternative, he has asserted that the disorder is secondary to his service-connected diabetes mellitus.

The Veteran's service treatment records (STRs) show that his December 1966 entrance examination indicated that the Veteran's stomach was normal.  Upon clinical evaluation, the Veteran was found to have a normal abdomen and viscera.  Further, the Veteran noted that he did not have any stomach, liver or intestinal trouble.  While, the Veteran did indicate that he was treated for a nervous stomach in 1959, there is no indication that the stomach problem was an on-going issue.  In fact, as stated above, upon entrance the Veteran was not found to have any stomach or intestinal trouble.  Thus, the presumption of soundness applies in this case as the Board has determined that there is insufficient evidence to rebut that presumption.  

The Veteran's service treatment records do later note complaints of stomach issues.  The November 1968 STRs specifically mention that the Veteran has a long history of intermittent epigastric pain.  This appears to be an acute complaint as at his November 1968 separation examination, the Veteran was found to have a normal abdomen and viscera.  Additionally, the Veteran marked that he had no stomach, liver, or intestinal trouble.  Therefore, the Board finds that a chronic gastrointestinal disorder was not manifested during service. 

Moreover, the Veteran did not seek treatment immediately following his separation for his gastrointestinal disabilities.  Indeed, the Veteran's post-service medical record shows that the Veteran's gastrointestinal issues began around 1997.  See April 2005 private medical record; December 2009 correspondence; December 2009 statement in support of claim.  

In a December 2009 letter, the Veteran asserted that his gastrointestinal disabilities are connected with exposure to Agent Orange while in service, and that his gastrointestinal disabilities are related to his service-connected diabetes.  See March 2014 Remand.  His DD-214 does show that he served in Vietnam between January 1967 and December 1968.  Therefore, he is presumed to have been exposed to herbicides during his military service.  38 C.F.R. § 3.307(d)(6)(iii). 

While laypersons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).

The Veteran is competent in this case to provide testimony indicating that he has diabetes, and as stated above, his herbicide exposure is presumed.  However, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his gastrointestinal disorder.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his gastrointestinal disorder, falls outside the realm of common knowledge of a lay person.  The question of etiology in this case goes beyond a simple and immediately observable cause-and-effect relationship.  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, as stated below, the Board nevertheless finds the April 2014, and January 2016 addendum opinions to be more probative, as they are based on a review of the record and the examiners medical expertise.  

Additionally, the Board observes that the Veteran has consistently stated that his current gastrointestinal problems began in 1997 and continue to this date.  See December 2009 correspondence; December 2009 statement in support of claim.  A similar history was recorded during his May 2013 VA examination.  Likewise, an April 2014 examination reveals that a review of a prior treatment record in April 2002 documents symptoms dating back to 1996.  

At the VA examination in May 2013, and the examiner opined that the Veteran's current gastrointestinal esophageal disability is less likely than not incurred in or caused by an in-service injury, event, or illness.  In so finding, the examiner noted that there was no evidence of the Veteran's abdominal condition as being recurrent or having been treated multiple times in the military.  Additionally, the examiner noted that there is no medical record to support that the stomach condition was longstanding and required treatment from 1969.  Further, even though the Board has found that the Veteran was presumed sound upon entrance, the examiner addressed a possible worsening of the Veteran's gastrointestinal condition while in service.  The examiner stated that there was no evidence of the claimants abdominal condition, which was reported in 1968 as being recurrent, to have been treated multiple times while in the military.  Additionally, the examiner reported, that there is no medical records to support that the stomach condition was longstanding and required treatment from 1969 until 2004, thus there is no evidence that the condition worsened during the military beyond natural progression.  The Board found that the May 2013 VA examination did not address that Veteran's claim that his gastrointestinal disorder might be related to his service-connected diabetes.  Additionally, the Board notes that there is a 2002 Doctor's note that shows that the Veteran sought treatment for his stomach disability.  As a result, the Board finds that May 2013 VA examination to be of limited probative value.

An addendum opinion was obtained in April 2014 regarding the etiology of the Veteran's gastrointestinal disability.  Specifically, the examiner was to provide an opinion on whether the Veteran's gastrointestinal disorder was related to his service-connected diabetes.  The examiner opined that it was less likely as not that the Veteran's gastrointestinal disorder is related to active duty.  In so finding, the examiner noted that the Veteran was seen once in service for epigastric pain with documentation of symptom relief with gastrointestinal cocktail.  Additionally, the Veteran denied any gastrointestinal symptoms at his separation examination in 1968.  Further, the examiner noted that there are no post-service records noted in the claims folder until April 2002 documenting treatment or evaluation for recurrent gastrointestinal symptoms.  

The examiner then opined that it is less likely as not that any gastrointestinal disorder was caused or aggravated by the Veteran's service-connected diabetes.  In so finding, the examiner stated that there is no direct causational link between diabetes mellitus and the Veteran's gastrointestinal conditions.  She further stated that the Veteran's gastrointestinal conditions or symptoms preceded his diabetes mellitus.  Noting that on several examinations, the Veteran had reported an onset of his gastrointestinal symptoms in the mid 1990's and he was diagnosed with diabetes mellitus around 2003.  She then stated that the medical records do not document diagnosis of diabetic gastroparesis or show any permanent aggravation of the Veteran's gastrointestinal conditions by his diabetes.  

As the April 2014 VA addendum opinion did not address the Veteran's contention that his gastrointestinal disabilities are caused by or are otherwise related to his herbicide exposure, another addendum opinion was obtained in January 2016.  There, the examiner opined that it is less likely as not that the Veteran's gastrointestinal disabilities are caused by or are otherwise etiologically related to service, to include presumed herbicide exposure.  In so finding, the examiner noted that the medical literature does not show an etiological link or association between herbicide exposure and the Veteran's gastrointestinal disabilities.  Further, the examiner opined that based on the medical records review, it is less likely as not that the Veteran's gastrointestinal disabilities had onset in service or are related to his active duty service.  The examiner noted that the Veteran's separation examination is silent for a gastrointestinal diagnosis and the Veteran denied gastrointestinal symptoms at separation.  Additionally, the examiner noted that the post-service medical records from 2002 document the onset of symptoms dating back to 1996, 28 years after service.  Importantly, the examiner stated that it is unlikely that the Veteran had small bowel obstruction while in service or onset shortly after, as this condition would require immediate treatment and medical attention.  The examiner also opined that it is unlikely that the Veteran's GERD or esophagitis had onset in service.  As post-service medical records, many years after service, show that the Veteran had an EGD in 2002, which showed esophagitis.  The examiner stated that it would be less likely that the Veteran would have remained asymptomatic from esophagitis for many years.  The Board finds that the January 2016 addendum opinion to be of substantial probative value.

The Board finds that the May 2013, April 2014, and January 2016 VA opinions, when taken together, fully address the Veteran's contentions and are of substantial probative value.

In December 2009, the Veteran submitted a statement from his primary care physician, where the physician stated that she believes that the Veteran's gastrointestinal problems "may be related" to his herbicide exposure while in service.  The physician noted the Veteran's extensive medical history, including the Veteran's severe abdominal pain, nausea, and vomiting.  The physician ended her statement by asking the VA to consider whether the Veteran's symptoms and effects could be linked to his herbicide exposure.  This opinion is inadequate and therefore of no probative value.  While the physician suggested a possible link between the Veteran's claimed disability and in-service Agent Orange exposure, the Board notes that the physician's opinion lacked supporting rationale.  The Board notes that the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).

The Board does acknowledge that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, the Veteran has indicated that his gastrointestinal disabilities are related to his service-connected diabetes.  See March 2014 Board Remand.  However, the April 2014 VA opinion outweighs the general assertions of the Veteran.  The April 2014 VA examiner has training, knowledge, and expertise.  She reviewed the evidence of record, including the Veteran's own lay statements, and relied on expertise in rendering opinions supported by rationale.  Therefore, the Board finds that the April 2014 addendum opinion is the most probative evidence of record regarding the Veteran's claim that his gastrointestinal disabilities are secondary to his diabetes.

Further, the January 2016 VA opinion outweighs the general lay assertions of the Veteran that the Veteran's gastrointestinal disabilities are a result of his exposure to herbicides while in service.  The January 2016 VA examiner has training, knowledge, and expertise.  She reviewed the evidence of record, including the Veteran's own lay statements, and relied on expertise in rendering opinions supported by rationale.  Therefore, the Board finds that the January 2016 addendum opinion is the most probative evidence of record relating to the Veteran's claim of gastrointestinal disabilities as secondary to herbicide exposure while in service.

Thus, the most persuasive opinions on the question of whether there is a nexus between the Veteran's current gastrointestinal disabilities and his military service are provided by the April 2014 January 2016 VA examiners, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's gastrointestinal disorder is not causally or etiologically related to his military service, to herbicide exposure therein, and is not secondary to the Veteran's service-connected diabetes mellitus.  Accordingly, the claim for service connection for gastrointestinal disabilities must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a gastrointestinal disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


